DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-14 are pending (claim set as filed on 03/28/2019).  

Election/Restrictions
Applicant’s election without traverse of Group II, claims 6-14, in the reply filed on 02/19/2021 is acknowledged. Claims 1-5 are withdrawn from further consideration by the examiner as being drawn to a non-elected invention (37 CFR 1.142(b)).

Priority
This application is a 371 of PCT/KR2017/010849 filed on 09/28/2017 which has a foreign application to KR10-2016-0124986 filed on 09/28/2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/28/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC §112(b), Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 6 is directed to a method of preparing the composition of claim 1. The composition of claim 1 comprises two items: (1) a high temperature-β-glycosidase and (2) a high temperature-α-L-arabinofuranosidase. However, claim 6 is indefinite because it is unclear how the preamble is related to the body of the claim because there are not any active steps listed in claim 6. Instead, claim 6 appears to be directed to an E. coli cell that has been transformed with one or more vectors. However, claim interpretation: for the purpose of compact patent prosecution, claim 6 is interpreted as: A method of preparing α-L-arabinofuranosidase comprising culturing E. coli that has been transformed with a vector comprising the base sequence of SEQ ID NO: 3 and a vector comprising the base sequences of SEQ ID NO:13 and SEQ ID NO: 14. Appropriate correction is required.
	Claim 8 recites “wherein the step of fermentation is fermentation using the composition for production of ginsenoside compound K…” but does not recite active steps delimiting how to use the composition (see MPEP 2173.05(q)). A dependent claim should further limit its base claim and therefore, the phrase “using” does not clear delineate how claim 8 would be further limiting claim 7. Appropriate correction is required.
Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Santos (Functional and biophysical characterization of a hyperthermostable GH51 α-L-arabinofuranosidase from Thermotoga petrophila. 2011) in view of Marco (Chaperone-based procedure to increase yields .
Santos’ general disclosure is related to characterizing a hyperthermostable α-L-arabinofuranosidase from Thermotoga petrophila (see title and abstract).
Regarding claim 6, Santos teaches expressing an α-L-arabinofuranosidase from Thermotoga petrophila that is 484 amino acids in length (p.132 first full ¶) by cloning the gene for it into a pGEM-T vector and then sub-cloning that into a pET28a vector (p. 132 Materials and Methods, first ¶). E. coli cells were transformed with the vector and cultured (p. 132, left side, bottom, protein expression section). Santos also teaches Thermotoga petrophila naturally produces two α-L-arabinofuranosidase proteins. One is 484 amino acids with GenBank accession number ABQ46651 (p.132, left side, second ¶). The protein with accession number ABQ46651 was used in Santos’ study (p.132, left side, second ¶). As evidenced by NCBI-BLAST (NCBI BLAST alignment of translated SEQ ID NO: 3 to ABQ46651, PDF copy provided), Santos’ α-L-arabinofuranosidase is the same α-L-arabinofuranosidase coded by SEQ ID NO:3 (see BLAST alignment PDF).
However, Santos does not teach: SEQ ID NOs: 13 and 14, which correspond to GroEL and GroES, respectively (see the instant application, p.16 first full ¶).
Marco’s general disclosure is related to increasing yields of soluble recombinant proteins produced in E. coli by using chaperones such as GroEL and GroES as well as other proteins and methods (see title and abstract).
Regarding claim 6, Marco teaches “chaperones assist the folding of newly synthesized proteins to the native state and provide a quality control system that refolds misfolded and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the DNA for GroES/GroEL either by themselves or in combination with DNA for other proteins, as taught by Marco, to the cells transformed to produce α-L-arabinofuranosidase matching SEQ ID NO: 3 as taught by Santos. The ordinary artisan would have been motivated to do so because Marco teaches GroEL/GroES, by themselves or in combination with other proteins, increase the yield of soluble, over-expressed proteins by up to 42-fold (abstract, results section, last sentence). In view of the teachings of Santos and Marco, there would have been a reasonable expectation of success that adding GroEL/GroES by themselves or in combination with other proteins would allow the artisan to increase the yield of soluble, α-L-arabinofuranosidase.

Claims 7-9, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Noh (Ginsenoside compound K production from ginseng root extract by a thermostable beta-Shin (Complete conversion of major protopanaxadiol ginsenosides to compound K by the combined use of α-L-arabinofuranosidase and β-galactosidase from Caldicellulosiruptor saccharolyticus and β-glucosidase from Sulfolobus acidocaldarius. J Biotechnol. 2013 – cited in the IDS filed 03/28/2019).
Noh’s general disclosure is related to producing ginsenoside compound K from ginseng root extracts using thermostable β-Glycosidase from Sulfolobus solfataricus (see title and abstract).  
Regarding claims 7-9, 11, and 13-14, Noh teaches producing ginsenoside compound K by using a thermostable beta-glycosidase from Sulfolobus solfataricus (abstract). Noh teaches the "production of compound K from ginsenosides Rb1, Rb2, Rc, and Rd in ginseng root extract and the steps involved in production using the broad specificity of beta-glycosidase from S. solfataricus" (p. 316, last sentence prior to Materials and Methods). Note that ginseng root extract reads on saponin-containing material. Noh teaches β-glycosidase from S. solfataricus was reacted with ginseng root extract (p. 317, left side, "Optimization of pH and temperature...", first paragraph). Reacting reads on the claimed term “fermenting” because, for example, the ginseng root extract is being incubated with enzymes to produce ginsenoside compound K. Lastly, Noh teaches, reacting at 70, 75, 80, 85, 90, 95, and 100°C (p. 318, Figure 2).  The instant application defines high a temperature enzyme to be an enzyme “that exhibits optimum activity at a high temperature of 70-95°C” (p.7, first of two middle ¶s). Therefore, the performance of the β-glycosidase taught by Noh in figure 2, page 318, in the temperature range of 70-100°C is interpreted to read on the instant claims.  
However, Noh does not teach: combining an α-L-arabinofuranosidase with a β-glycosidase to produce ginsenoside compound K (claims 7-9, 11, and 13-14). Noh also does not teach a relative ratio of α-L-arabinofuranosidase to β-glycosidase (claim 11).
Shin’s general disclosure is related to a method to completely convert ginsenosides Rc and Rb2 to ginsenoside compound K using a combination of α-L-arabinofuranosidase and β-glucosidase in addition to other combinations (¶ spanning pp. 33-34 and abstract). Shin teaches “the two- or three- enzyme system completely converted ginsenosides Rc and Rb2, as well as major protopanaxadiol ginsenosides in ginseng root extract, to compound K. This is the first report of the complete conversion of major protopanaxadiol ginsenosides to compound K” (p. 39, conclusion, last two sentences).  
Shin teaches a method of producing ginsenoside compound K from Rc and Rb2 (¶ spanning pp. 33-34) by mixing β-glucosidase with α-L-arabinofuranosidase (p. 35 Figure 1A and the ¶ spanning pp. 33-34 to see “SA-bglu” is β-glucosidase and “CS-abf” is α-L-arabinofuranosidase). Note: “β-glucosidase” is not “β-glycosidase,” but β-glycosidase and α-L-arabinofuranosidase are the combination of enzymes being claimed. Shin teaches a mixture of enzymes that has superior results than using a single enzyme, as explained above in Shin’s general disclosure.  Shin teaches relative ratios of β-glucosidase and α-L-arabinofuranosidase (p. 35 Figure 1A) that range from 0.0 catalytic enzyme units to 2.0 of both enzymes. This is interpreted to read on instant claim 11’s limitation of “1 part by weight or more…” Though enzyme catalytic units are a different unit than parts by weight, in order to achieve some catalytic enzyme units, some weight of the enzyme must be added because Shin teaches a ratio between zero to two catalytic enzyme units for both enzymes (p. 35 Figure 1A), Shin must teach 
In addition, note that Shin teaches both enzymes maintained relative activity above 90°C (p. 35, Figure 2), which reads on the instant application’s limitation of high temperature requirement for both enzymes.
As pointed out above, “β-glucosidase” taught by Shin is not “β-glycosidase.” The instant claims claim a combination of β-glycosidase and α-L-arabinofuranosidase. Shin teaches a combination of β-glucosidase and α-L-arabinofuranosidase. However, Noh teaches “the β-glycosidase from Sulfolubus solfataricus has concomitant β-glucosidase … activities due to its broad specificity” (p. 321, right side, first full ¶). Therefore, Noh teaches an enzyme that has β-glucosidase in addition to β-glycosidase activity. The only item missing from Noh, then, is to combine it with α-L-arabinofuranosidase, which is taught by Shin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an α-L-arabinofuranosidase enzyme to the β-glycosidase/glucosidase enzyme in a ratio of between 1 to 100 parts by weight in the reaction taught by Noh to obtain full conversion of ginsenosides to ginsenoside compound K, as taught by Shin. The ordinary artisan would have been motivated to do so because Shin teaches the combination of enzymes results in a complete conversion of ginsenosides to ginsenoside compound K (p. 39, conclusion, last two sentences), which would increase yields. In view of the .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Noh in view of Shin as applied to claims 7-9, 11, and 13-14 above, and in further view of Santos (Santos C., et al. Functional and biophysical characterization of a hyperthermostable GH51 α-L-arabinofuranosidase from Thermotoga petrophila. 2011).
The combined teachings of Noh and Shin, herein referred to as modified-Noh, are discussed above.  
Modified-Noh teaches a β-glycosidase from Sulfolubus solfataricus (see Noh, p. 316, last sentence prior to Materials and Methods).
However, modified-Noh does not teach the high temperature α-L-arabinofuranosidase is an α-L-arabinofuranosidase from Thermotoga petrophila.
Santos teaches the same α-L-arabinofuranosidase from Thermotoga petrophila as detailed under claim 6, above. Santos also teaches “thermostable α-L-arabinofuranosidases are needed for many applications as high temperatures result in increased reaction velocities, reduced risk of contamination and high substrate solubility” (p. 132, left side, 2nd sentence).  Furthermore, Santos teaches the α-L-arabinofuranosidase from Thermotoga petrophila is “hyperthermostable” (title) as indicated by its ability to maintain activity at 100°C (p. 136 Figure 3A). 
obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the α-L-arabinofuranosidase from Thermotoga petrophila as taught by Santos in the method taught by modified-Noh. The ordinary artisan would have been motivated to do so because Santos teaches thermostable α-L-arabinofuranosidases are needed for many applications as high temperatures result in increased reaction velocities” (p.132, left side, 2nd sentence) and the α-L-arabinofuranosidase from Thermotoga petrophila is hyperthermostable as it is capable of maintaining activity at 100°C (p. 136 Figure 3A). In view of the teachings of Modified-Noh and Santos, there would have been a reasonable expectation of success that using the α-L-arabinofuranosidase from Thermotoga petrophila would allow the artisan to produce ginsenoside compound K at high temperatures and, thus, at high reaction rates.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Noh in view of Shin as applied to claims 7-9, 11, and 13-14 above, and in further view of Wu (Ultrasound-assisted extraction of ginseng saponins from ginseng roots and cultured ginseng cells. 2001)
The combined teachings of Noh and Shin, herein referred to as modified-Noh, are discussed above. Modified-Noh teaches using ginseng extract to produce ginsenoside compound K (p. 316, last sentence prior to Materials and Methods).
However, modified-Noh does not teach wherein the saponin-containing material is red ginseng extract.
Wu’s general disclosure is related to extraction of saponins from ginseng roots and cultured ginseng cells (title and abstract). The saponins that were extracted include the five 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ or substitute red Korean ginseng as taught by Wu in the method of modified-Noh. The ordinary artisan would have been motivated to do so because Wu teaches red Korean ginseng has a higher yield of saponins than other ginseng sources. In view of the teachings of Modified-Noh and Wu, there would have been a reasonable expectation of success that red Korean ginseng would allow the artisan to achieve higher yields than some other sources of ginseng.


Conclusion
No claims were allowed.

Correspondence information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GREENWOOD whose telephone number is (571) 272-8357.  The examiner can normally be reached between 7:30 – 5:00 Eastern, MON-THU.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN GREENWOOD
Examiner, Art Unit 1653

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653